Citation Nr: 1419320	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-40 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, generalized social phobia, and specific phobia.

2.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as due to ionizing radiation exposure or herbicide exposure.

3.  Entitlement to service connection for a lumbosacral spine disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, generalized social phobia, and specific phobia (which was characterized as a service connection claim for PTSD).  The Veteran disagreed with this decision later in June 2010.  He perfected a timely appeal in October 2010.

This matter also is on appeal from a September 2010 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for a lumbosacral spine disability (which was characterized as lumbar spinal stenosis with radiculopathy, claimed as lumbar disc disease) and for chronic obstructive pulmonary disease (COPD).  The RO also denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with this decision in October 2010.  He perfected a timely appeal in February 2011 and requested a Board hearing.  A videoconference Board hearing was held at the RO in May 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred an acquired psychiatric disability, COPD, and a lumbosacral spine disability during active service.  He specifically contends that multiple in-service stressful experiences, including during his basic training and advanced infantry training (AIT), caused or contributed to his current acquired psychiatric disability.  He alternatively contends that in-service exposure to ionizing radiation or herbicides caused or contributed to his current COPD.  He finally contends that he fell off of a wrecker and injured his back during active service which led to his current lumbosacral spine disability.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Board notes initially that the record contains multiple psychiatric diagnoses, including major depressive disorder, generalized social phobia, and specific phobia.  Although the Veteran has asserted that he experienced PTSD as a result of multiple in-service stressors, the RO concluded in May 2010 that none of these alleged in-service stressors were capable of corroboration.  Unfortunately, although the National Personnel Records Center in St. Louis, Missouri (NPRC) notified VA in May 2011 that "all available requested records" had been provided in response to a March 2011 request from the RO for the Veteran's service personnel records, it appears that there may be additional outstanding service personnel records that have not been obtained by the RO.  A review of the claims file shows that the only service personnel record provided by the NPRC in May 2011 was a partial copy of the Veteran's DA Form 20.  The Veteran subsequently provided a partially legible copy of a DA Form 2166 dated in September 1975 which evaluated his enlisted performance for part of his active service.  

As noted above, the Veteran has contended that certain training he received during service, including in basic training and AIT, caused him to experience anxiety and stress and ultimately led to his current acquired psychiatric disability.  He specifically contended in a March 2010 statement that gas chamber training and prisoner of war (POW) training while in basic training and AIT led to his acquired psychiatric disability.  The Veteran's complete service personnel records may contain information regarding the training that he received during service and, in spite of the May 2011 response from the NPRC, these records have not been obtained by VA.  Thus, the Board finds that, on remand, the AOJ should contact the appropriate Federal records repository and request the Veteran's complete service personnel records.

The Board next notes that VA's duty to assist includes requesting an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board observes in this regard that, in the currently appealed rating decision issued in September 2010, the RO concluded that, although there were current diagnoses of COPD and a lumbosacral spine disability, no VA medical opinion was necessary because there was no evidence of in-service complaints of or treatment for either of these disabilities and service connection was not warranted.  This RO finding reflects a misunderstanding of relevant case law.  It is well-settled that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In other words, the absence of service treatment records documenting in-service complaints of or treatment for a claimed disability does not automatically relieve VA of its duty to assist Veterans in obtaining evidence in support of their claims, to include scheduling a VA examination where necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon, 20 Vet. App. at 79.  Thus, on remand, the Board finds that the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his acquired psychiatric disability, COPD, and lumbosacral spine disability.

With respect to the Veteran's TDIU claim, the Board notes that, because adjudication of the Veteran's claims of service connection for an acquired psychiatric disability, COPD, and lumbosacral spine disability likely will impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's TDIU claim should be deferred.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability, to include PTSD, major depressive disorder, generalized social phobia, and specific phobia, COPD, or a lumbosacral spine disability since his service separation.  Ask the Veteran to provide copies of any service personnel records which may be in his possession.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the appropriate Federal records repository and request a complete copy of the Veteran's service personnel records.  A copy of any request(s) for these records, to include any records obtained or a negative reply, should be included in the claims file.  If these records cannot be obtained by VA, then document all efforts to obtain them in the claims file.  The Veteran and his service representative also should be notified of VA's inability to obtain these records and given an opportunity to respond.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder that is found to be present.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

The examiner is asked to furnish an opinion with respect to the following questions:

a.  Identify all diagnoses related to the Veteran's claimed acquired psychiatric disorder, to include PTSD, major depressive disorder, generalized social phobia, and specific phobia.

b.  If a diagnosis of PTSD is deemed appropriate, the examiner should identify the specific stressor(s) underlying the diagnosis, should state whether the stressor is due to the Veteran's fear of hostile military or terrorist activity, .and should comment upon the link between the current symptomatology and the established stressor(s).  A complete rationale must be provided for any opinions expressed.

c.  For each diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder had its onset during the Veteran's period of service, or was related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his chronic obstructive pulmonary disease (COPD).  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that COPD, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  

The examiner is advised that the Veteran contends that he developed COPD during active service.  The examiner also is advised that the Veteran contends alternatively that in-service exposure to ionizing radiation or herbicides caused or contributed to his COPD, although there are no records of such exposure.  The examiner is advised further that the Veteran smoked 1 pack per day of cigarettes as recently as June 2011.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his lumbosacral spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any lumbosacral spine disability currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbosacral spine disability, if diagnosed, is related to active service or any incident of service.    

The examiner is advised that the Veteran contends that he developed a lumbosacral spine disorder following an in-service fall off of a wrecker.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

